Affirmed and Memorandum Opinion filed January 15, 2009







Affirmed
and Memorandum Opinion filed January 15, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00882-CR
____________
 
CHARLES FROUD,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 212th District
Court
 Galveston County, Texas
Trial Court Cause No.
97CR1742
 

 
M E M O R A N D U M   O P I N I O N
On
October 16, 2000, appellant entered a plea of guilty to the offense of
aggravated sexual assault of a child in exchange for deferred adjudication. 
Subsequently, the State moved to adjudicate guilt.  The trial court found
appellant guilty and on August 17, 2006, sentenced appellant to confinement for
twenty-five years in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  No pro se response was
filed. 
 On
March 22, 2007, we affirmed the trial court=s judgment.  On May 18, 2007, the
Clerk of this Court issued mandate in accordance with its judgment to the clerk
of the court below, 212th District Court, Galveston County, Texas.
On June
11, 2008, the Texas Court of Criminal Appeals granted appellant=s application for writ of habeas
corpus, allowing appellant the opportunity to examine appellate counsel=s Anders brief and to file an
out-of-time pro se appellate brief. 
On
August 14, 2008, we withdrew our opinion and ordered the mandate recalled. 
Further, we granted appellant=s motion for extension of time to file his brief.  Appellant=s pro se brief was due September 19,
2008.  No brief was filed.
On
October 30, 2008, appellant was ordered to file his pro se brief on or before
December 1, 2008, or the Court would decide this appeal without appellant=s brief.  Appellant filed no
response.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
 




Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
 
Panel consists of Justices Frost, Brown, and Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b).